Citation Nr: 0836865	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-00 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Competency to handle disbursement of VA benefits.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from August 1974 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Buffalo, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran requested a hearing at the RO on his January 2007 
substantive appeal.  He withdrew this request in April 2007.  


FINDING OF FACT

The medical evidence of record shows that, due to his 
substance abuse, the veteran does not have the mental 
capacity to manage his affairs, including disbursement of 
funds. 


CONCLUSION OF LAW

The veteran is incompetent for VA fund disbursement purposes.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.353 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, VCAA notice is not required because the United 
States Court of Appeals for Veterans Claims has explicitly 
held that the VCAA does not apply to competency cases.  See 
Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal. 

The veteran contends that he is capable of handling his 
financial affairs without assistance and requests that a 
finding of competency be restored.

The record shows that a March 2005 rating decision proposed a 
finding of incompetency.  The veteran was notified of this 
proposal in an April 2005 letter and provided with his rights 
in the matter.  He did not submit any argument in his favor.  
A November 2005 rating decision determined that the veteran 
was not competent to handle the disbursement of funds, 
effective from November 9, 2005.  He was notified of this 
decision in a December 2005 letter.  The veteran submitted a 
notice of disagreement with this decision, and the current 
appeal ensued.

VA regulations provide that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  38 
C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetence, the rating agency 
will make no determination of incompetence without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetence should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetence.  38 C.F.R. § 3.353(c).

There is a presumption in favor of competency and when a 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. §§ 
3.102, 3.353(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

After careful review of the evidence and the veteran's 
contentions, the Board finds that the veteran is not 
competent to handle the disbursement of funds.  Every recent 
medical opinion has held that the veteran is not competent, 
and there is no medical evidence to the contrary during the 
relevant period. 

The evidence shows that the veteran has been repeatedly 
hospitalized in VA facilities for treatment of his substance 
abuse since 2002.  He was noted to be competent to handle his 
finances as recent as a March 2004 hospitalization summary.  

However, more recent evidence includes a January 2005 VA 
psychiatric examination, in which the examiner opined that 
the veteran should not be considered capable of managing his 
VA benefits in his own best interest.  The veteran had only 
one established month of maintained abstinence from cocaine 
and was currently unable to maintain his sobriety.  Given his 
poor judgment as indicated by his significant legal history, 
the examiner believed it would be to the veteran's benefit to 
have some form of representative payee.  This could be 
reviewed if the veteran was able to establish at least one 
year of abstinence from cocaine.  

The veteran was hospitalized at a VA facility in July 2006 
for treatment of alcohol and cocaine abuse.  His global 
assessment of functioning (GAF) was 30 on admission, and 50 
at discharge.  The veteran was noted to have a beneficiary, 
but no opinion was offered as to his competency. 

The veteran was afforded a VA field examination in November 
2006.  The examiner concluded that the veteran could not be 
trusted with all of his money as he had been know to waste it 
on alcohol and drugs.  He was incapable of paying his bills 
and making purchases.  

The veteran underwent a May 2007 VA examination by the same 
examiner who had seen the veteran in January 2005.  The 
examiner opined that the veteran was still not mentally 
competent for VA benefit purposes and that it was unclear if 
he would be able to manage his VA benefits in his own best 
interest.  The veteran was still active in his abuse of 
substances, and it was as least as likely as not that he 
would potentially utilize his benefit payments for substance 
abuse rather than to pay his bills.  The veteran noted that 
he had maintained living quarters and property for himself 
for ten years, but was unable to reply when the examiner 
pointed out that he was still actively abusing drugs and 
alcohol.  The examiner continued to believe that competency 
could be reviewed if the veteran was able to establish at 
least one year of abstinence from cocaine.  

The Board notes that the veteran was found to be incompetent 
from November 2005.  From January 2005 to the present, there 
are only three opinions that address the veteran's 
competency.  Each of these opinions has found the veteran to 
be incompetent due to his substance abuse problems.  The 
veteran disagrees with these findings, but he has not offered 
any argument or medical evidence in support of his 
assertions.  

Therefore, the Board concludes that the medical evidence is 
clear, convincing, and leaves no doubt as to the veteran's 
incompetency.  As such, the preponderance of the evidence is 
against his claim, and the incompetency finding should stand. 


ORDER

Inasmuch as the veteran is incompetent for VA benefits 
purposes, the benefit sought on appeal is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


